
	

114 S1625 IS: To require a report on the location of C–130 Modular Airborne Firefighting System units.
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1625
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2015
			Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require a report on the location of C–130 Modular Airborne Firefighting System units.
	
	
 1.Report on the location of C–130 Modular Airborne Firefighting System unitsNot later than September 30, 2016, the Secretary of the Air Force shall submit to Congress a report setting forth an assessment of the locations of C–130 Modular Airborne Firefighting System (MAFFS) units. The report shall include the following:
 (1)A list of the C–130 Modular Airborne Firefighting System units of the Air Force. (2)The utilization rates of the units listed under paragraph (1).
 (3)A future force allocation determination with respect to such units in order to achieve the most efficient use of such units.
 (4)An assessment of the feasibility and advisability of modifications to the C–130 Modular Airborne Firefighting System program to enhance firefighting capabilities.
			
